Third District Court of Appeal
                               State of Florida

                       Opinion filed February 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1769
                      Lower Tribunal No. F18-22263
                          ________________


                       Charles A. Manetta, Sr.,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Michelle Delancy, Judge.

     Charles A. Manetta, Sr., in proper person.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.


Before LINDSEY, GORDO, and BOKOR, JJ.

     LINDSEY, J.
     Charles A. Manetta Sr. appeals summary denial of his pro se rule 3.850

motion for postconviction relief. We affirm.

     In 2009, Manetta was convicted of one count of lewd and lascivious

molestation of a child under the age of twelve and two counts of lewd and

lascivious molestation of a child between twelve and sixteen years of age

under section 800.04, Florida Statutes (2021). 1 He was sentenced to 136.5

months in prison followed by fifteen years sexual offender probation. Also in

2009, the trial court entered an order designating Manetta as a sexual

offender and requiring him to register as a sexual offender forty-eight hours

following his release from prison. See § 943.0435, Florida Statutes (2021).

     After his release from prison, Manetta was arrested for failing to timely

register as a sexual offender. If found guilty, he would also have been found

guilty of violating his probation. As part of a negotiated plea, Manetta pled

guilty to both the registration charge and the probation violation in exchange

for six months community control running concurrently with his fifteen-year

probation.




1
  Lower Tribunal No. F05-31805. On direct appeal, this Court vacated the
judgment and sentence as to one of the counts of lewd and lascivious
molestation of a child between twelve and sixteen years of age. Manetta v.
State, 81 So. 3d 560 (Fla. 3d DCA 2012).

                                      2
      Then in February 2021 Manetta filed a postconviction motion

challenging his conviction for failing to register as a sexual offender. He

claimed his counsel was ineffective for failing to file a motion to dismiss the

charge, arguing that he was not statutorily required to register until after he

completed his fifteen years of probation. The trial court summarily denied

Manetta’s motion because (1) its 2009 order designated him as a sexual

offender and required that he register as such forty-eight hours following his

release from prison; and (2) section 943.0435(h) also required he register

forty-eight hours following his release from prison.

      Pursuant to Florida Rule of Criminal Procedure 3.850(f)(5):

      If the motion is legally sufficient but all grounds in the motion can
      be conclusively resolved either as a matter of law or by reliance
      upon the records in the case, the motion shall be denied without
      a hearing by the entry of a final order. If the denial is based on
      the records in the case, a copy of that portion of the files and
      records that conclusively shows that the defendant is entitled to
      no relief shall be attached to the final order.

      We agree with the trial court that Manetta’s motion is conclusively

resolved both as a matter of law and on the attached files and records.

Manetta’s trial counsel cannot be deemed ineffective for failing to raise

meritless claims.    See Strickland v. Washington, 466 U.S. 668 (1986)

(articulating the two-prong test for a defendant to succeed on a claim of

ineffective assistance of counsel).


                                       3
Affirmed.




            4